Halpern, J.
(dissenting). I dissent and vote to reverse the award and to dismiss the claim. It seems to me that this case comes squarely within the principle laid down in Larson on Workmen’s Compensation (§ 19.29): “ On the other hand, it is quite possible, of course, for an employee in these circumstances to complete his business errand and then embark on such a series of personal activities that the identity of the return business trip would be lost in the process, as it apparently was in Mr. Dooley’s case [26 N. J. Misc. 129, 57 Atl. 2d 554], when his normally-covered homeward trip from work lost its covered character by being deferred until the middle of the night.”
The return trip, from 3:30 to 5:00 a.m., after a night spent in personal activities, with very little, if any, sleep, was not the kind of trip in which the decedent would have engaged if he had returned at the conclusion of his work or shortly thereafter. The risks of the trip were substantially increased by the intervening activities and lack of sleep (Larson, op. cit. § 19.61). The trip lost its “ identity ” as part of the decedent’s employment.
Foster, P. J., and Coon, J., concur with Gibson, J.; Halpebn, J., dissents, in a memorandum.
Decision and award affirmed, with costs to the Workmen’s Compensation Board.